 

Exhibit 10.1

 

[tv477590_ex10-1img1.jpg] 

 

November 2, 2017

 

Weyco Group, Inc.

333 West Estabrook Boulevard

Glendale, Wisconsin 53212

 

Re:Renewal of Expiration Date for that certain $60,000,000.00 Working Cash® Line
of Credit (“Line of Credit”) extended by PNC Bank, National Association (the
“Bank”) to Weyco Group, Inc. (the “Borrower”)

 

Ladies/Gentlemen:

 

We are pleased to inform you that the Line of Credit has been renewed. The
Expiration Date of the Line of Credit, as set forth in that Committed Line of
Credit Note executed and delivered by the Borrower to the Bank dated November 5,
2013 (the “Note”) and/or that certain loan agreement governing the Line of
Credit (the “Loan Agreement”), has been extended from November 3, 2017 to
November 4, 2018, or such later date as may, in the Bank’s sole discretion, be
designated by the Bank by written notice from the Bank to the Borrower,
effective on November 5, 2017. All sums due under the Note, the Loan Agreement
or any related documents, instruments and agreements (collectively as amended
from time to time, the “Loan Documents”) shall be due and payable on the
Expiration Date, as extended hereby. All other terms and conditions of the Loan
Documents governing the Line of Credit remain in full force and effect.

 

It has been a pleasure working with you and I look forward to a continued
successful relationship. Thank you again for your business.

 

Very truly yours,       PNC BANK, NATIONAL ASSOCIATION       By: /s/ James P.
McMullen       James P. McMullen   Senior Vice President  

 

The PNC Financial Services Group

Bank address:

411 East Wisconsin Avenue, Suite 1400

Milwaukee, Wisconsin 53202

www.pnc.com

 



 

 